EXHIBIT 10.15
 

 
EMPLOYMENT SEPARATION AGREEMENT


PDI, Inc., a Delaware corporation (the “Company”), having its principal place of
business at 1 Route 17 South, Saddle River, New Jersey 07458, and Kevin Connolly
(the “Executive”), agree:


1. Employment. The Company hereby employs the Executive as EVP-General Manager
commencing on June 1, 2005 which employment shall terminate upon reasonable
notice by either party, for any reason. Executive understands and agrees that
his employment with the Company is at will and can be terminated by either
party, with or without notice, and for any or no reason.


2. Termination Benefits. 


a. In further consideration for Executive’s agreement to execute the PDI
Confidentiality, Non-Solicitation and Covenant Not to Compete Agreement (the
“Confidentiality Agreement”), the Company agrees that if it terminates the
Executive’s employment on or before May 31, 2007: (i) without cause; (ii) due to
a change in market conditions; or (iii) in connection with a Change of Control
(as defined below) or the Executive terminates his employment due to the
occurrence of any of the conditions described in Section 2b. below in connection
with a Change of Control, the Executive shall be paid a lump sum payment equal
to the product of twelve (12) times his Base Monthly Salary (as defined below),
subject to withholding for applicable federal, state and local income and
employment related taxes (the “Severance Payment”), and the Company will
accelerate the vesting of all equity based compensation, including but not
limited to any stock grant, option or other form of compensation, so that all
such compensation is fully vested and exercisable upon separation through the
end of 12 months from separation. The Company will amend any applicable plan to
effectuate this agreement or, if legally prohibited, will pay the monetary value
of such compensation; provided the Executive executes and does not revoke the
PDI Agreement and General Release given to him upon termination. The Executive
shall continue to be bound by the confidentiality, non-solicitation,
non-competition and other provisions set forth in the Confidentiality Agreement
for the periods set forth therein.


No termination benefits will be paid if the Executive resigns or terminates his
employment for any reason other than for reasons set forth in Section 2(b)
below, or the Company terminates the Executive’s employment for Cause (as
defined below) as determined by the Chief Executive Officer, the President or
the Board of Directors (the “Board”) of the Company.


b. Subject to the terms and conditions set forth in Section 2a. above, the
Executive shall be entitled to a Severance Payment if he terminates his
employment within two years following the occurrence of a Change in Control
because (i) the Executive suffers a material adverse change in his status,
title, position or responsibilities; (ii) the Executive suffers a reduction in
his annual base salary; (iii) the Executive suffers a reduction in long term or
deferred compensation or other incentive opportunities; or (iv) the Executive
suffers a material adverse change in his working conditions; provided, however,
that with respect to items (i) through (iv) above, within 30 days of written
notice by the Executive, the Company has not cured, or commenced to cure, such
adverse change, reduction or breach.
 
3. Definitions.
 
a. Cause shall mean (1) the willful failure or refusal to perform lawful
directives of the Company; (2) a willful violation of the Company’s policies and
procedures that has a material adverse impact upon the Company; (3) the willful
failure to adhere to moral and ethical business principles; (4) Executive's
conviction of a felony, or a misdemeanor involving fraud or dishonesty
(including entry of a nolo contendere plea); or (5) any act of dishonesty
or fraud in the commission of his duties, provided, however; that as to items
(1) and (3) above, the Company will provide thirty (30) days advance written
notice and an opportunity for Executive to cure such alleged breach.


b. Base Monthly Salary shall mean an amount equal to one-twelfth of the sum of
the Executive's then current annual base salary. Base Monthly Salary shall not
include incentives, bonus(es), health and welfare benefits, car allowances, long
term disability insurance or any other compensation or benefit provided to
employees of the Company at the executive level.


c. Change of Control shall mean (1) any merger by the Company into another
corporation or corporations which results in the stockholders of the Company
immediately prior to such transaction owning less than 55% of the surviving
corporation; (2) any acquisition (by purchase, lease or otherwise) of all or
substantially all of the assets of the Company by any person, corporation or
other entity or group thereof acting jointly; (3) the acquisition of beneficial
ownership, directly or indirectly, of voting securities of the Company (defined
as common stock of the Company or any securities having voting rights that the
Company may issue in the future) and rights to acquire voting securities of the
Company (defined as including, without limitation, securities that are
convertible into voting securities of the Company (as defined above) and rights,
options, warrants and other agreements or arrangements to acquire such voting
securities) by any person, corporation or other entity or group thereof acting
jointly, in such amount or amounts as would permit such person, corporation or
other entity or group thereof acting jointly to elect a majority of the members
of the Board, as then constituted; or (4) the acquisition of beneficial
ownership, directly or indirectly, of voting securities and rights to acquire
voting securities having voting power equal to 25% or more of the combined
voting power of the Company’s then outstanding voting securities by any person,
corporation or other entity or group thereof acting jointly unless such
acquisition as is described in this part (4) is ex-pressly approved by
resolution of the Board passed upon affirmative vote of not less than a majority
of the Board and adopted at a meeting of the Board held not later than the date
of the next regularly scheduled or special meeting held following the date the
Company obtains actual knowledge of such acquisition (which approval may be
limited in purpose and effect solely to affecting the rights of Executive under
this Employment Separation Agreement (this “Agreement”). Notwithstanding the
preceding sentence, (i) any transaction that involves a mere change in identity
form or place of organization within the meaning of Section 368(a)(1)(F) of the
Internal Revenue Code of 1986, as amended, or a transaction of similar effect,
shall not constitute a Change in Control.


4.  Integration; Amendment; Assignment. This Agreement and the Confidentiality
Agreement constitute the entire agreement between the parties hereto with
respect to the matters set forth herein and supersede and render of no force and
effect all prior understandings and agreements between the parties with respect
to the matters set forth herein. No amendments or additions to this Agreement or
the Confidentiality Agreement shall be binding unless in writing and signed by
both parties. This agreement shall be binding upon the Company’s successors and
assigns and Executive shall be able to enforce this Agreement as to the
Company’s successors and assigns.


5.  Governing Law; Headings. This Agreement and its construction, performance
and enforceability shall be governed by, and construed in accordance with, the
laws of the State of New Jersey, without regard to its conflicts of law
provisions. Headings and titles herein are included solely for convenience and
shall not affect, or be used in connection with, the interpretation of this
Agreement.


6.  Jurisdiction. Except as otherwise provided for herein, each of the parties
(a) irrevocably submits to the exclusive jurisdiction of any state court sitting
in Bergen County, New Jersey or federal court sitting in New Jersey in any
action or proceeding arising out of or relating to this Agreement; (b) agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court; (c) agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court; and (d) waives
any right such party may have to a trial by jury with respect to any action or
proceeding arising out of or relating to this Agreement. Each of the parties
waives any defense of inconvenient forum to the maintenance of any action or
proceedings so brought and waives any bond, surety or other security that might
be required of any other party with respect thereto. Any party may make service
on another party by sending or delivering a copy of the process to the party to
be served at the address set forth above or such updated address as may be
provided to the other party. Nothing in this Section 6, however, shall affect
the right of any party to serve legal process in any other manner permitted by
law.






IN WITNESS WHEREOF the parties have duly executed this Employment Separation
Agreement as of the date first above written.




EXECUTIVE




____/s/ Kevin Connolly_____
Kevin Connolly




Dated: ___5/23/05____________




PDI, INC.




By: ____/s/ Charles T. Saldarini______________
Charles T. Saldarini
Vice Chairman and Chief Executive Officer




Dated: _________________________________